EQUITY PURCHASE AGREEMENT

This EQUITY PURCHASE AGREEMENT (the “Agreement”), dated as of March 11, 2014
(the “Execution Date”), is entered into by and between Mind Solutions, Inc., a
Nevada corporation with its principal executive office at 3525 Del Mar Heights
Road, Suite 802, San Diego, California 92130 (the “Company”), and Premier
Venture Partners, LLC, a California limited liability company (the “Investor”),
with its principal executive officers at 4221 Wilshire Blvd., Suite 355, Los
Angeles, CA 90010.

RECITALS

A.             The parties desire that, upon the terms and subject to the
conditions contained herein, the Investor shall invest up to One Million Dollars
($1,000,000) to purchase the Company’s common stock par value $0.001 per share
(the “Common Stock”);     

B.             Such investments will be made in reliance upon the exemption from
securities registration afforded by Section 4(2) of the Securities Act of 1933,
as amended (the “1933 Act”), Rule 506 of Regulation D promulgated by the SEC
under the 1933 Act, and/or upon such other exemption from the registration
requirements of the 1933 Act as may be available with respect to any or all of
the investments in Common Stock to be made hereunder; and

C.             Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”) pursuant to which the Company has agreed to
provide certain registration rights under the 1933 Act, and the rules and
regulations promulgated thereunder, and applicable state securities laws.

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

SECTION 1
DEFINITIONS

1.1           For all purposes of and under this Agreement, the following terms
shall have the respective meanings below, and such meanings shall be equally
applicable to the singular and plural forms of such defined terms.

“1933 Act” shall have the meaning set forth in the recitals.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.

“Additional Commitment Shares” shall mean the number of shares of Common Stock
representing 3.0% of $1,000,000 divided by the sum equal to the average of the
daily VWAP of the Common Stock on the three most recent Trading Days immediately
preceding the Effective Date multiplied by 75% and with such shares being duly
authorized, validly issued, fully paid and nonassessable and which, the Company
has caused its transfer agent to issue and deliver to the Investor not later
than 4:00 p.m. (New York City time) on the second day immediately following the
Effective Date.



1

 

 

“Affiliate” shall have the meaning set forth in Section 5.7.

“Agreement” shall have the meaning set forth in the preamble.

“Articles of Incorporation” shall have the meaning set forth in Section 4.3.

“By-laws” shall have the meaning set forth in Section 4.3.

“Closing” shall have the meaning set forth in Section 2.4.

“Closing Date” shall have the meaning set forth in Section 2.4.

“Common Stock” shall have the meaning set forth in the recitals.

“Commitment Shares” shall mean the Initial Commitment Shares and the Additional
Commitment Shares.

“Control” or “Controls” shall have the meaning set forth in Section 5.7.

“Effective Date” shall mean the date the SEC declares effective under the 1933
Act the Registration Statement covering the Securities.

“Environmental Laws” shall have the meaning set forth in Section 4.13.

“Execution Date” shall have the meaning set forth in the preamble.

“Indemnified Liabilities” shall have the meaning set forth in Section 9.

“Indemnitees” shall have the meaning set forth in Section 9.

“Indemnitor” shall have the meaning set forth in Section 9.

“Initial Commitment Shares” shall mean 12,765,957 shares of Common Stock
representing 3.0% of $1,000,000 divided by the sum equal to the average of the
daily VWAP of the Common Stock on the three most recent Trading Days immediately
preceding the Execution Date multiplied by 75% and with such shares being duly
authorized, validly issued, fully paid and nonassessable and which, concurrently
with the execution and delivery of this Agreement on the Execution Date, the
Company has caused its transfer agent to issue and deliver to the Investor not
later than 4:00 p.m. (New York City time) on the second Trading Day immediately
following the Execution Date.

“Ineffective Period” shall mean any period of time that the Registration
Statement or any supplemental registration statement becomes ineffective or
unavailable for use for the sale or resale, as applicable, of any or all of the
Registrable Securities (as defined in the Registration Rights Agreement) for any
reason (or in the event the prospectus under either of the above is not current
and deliverable) during any time period required under the Registration Rights
Agreement.



2

 



“Investor” shall have the meaning set forth in the preamble.

“Material Adverse Effect” shall have the meaning set forth in Section 4.1.

“Maximum Common Stock Issuance” shall have the meaning set forth in Section 2.6.

“Open Period” shall mean the period beginning on and including the Tenth Trading
Day after the Effective Date and ending on the earlier to occur of (i) the date
which is twenty-four (24) months from the Effective Date; or (ii) termination of
the Agreement in accordance with Section 8.

“Pricing Period” shall mean, with respect to a particular Put Notice, the Five
(5) Trading Days immediately after the applicable Put Notice Date unless
extended pursuant to Section 2.7.

“Principal Market” shall mean the New York Stock Exchange, the NYSE Amex, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the OTC Markets or the OTC Bulletin Board, whichever is the principal
market on which the Common Stock is listed.

“Prospectus” shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.

“Purchase Amount” shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities.

“Purchase Price” shall have the meaning set forth in Section 2.5.

“Put” shall have the meaning set forth in Section 2.2.

“Put Amount” shall have the meaning set forth in Section 2.2.

“Put Notice” shall mean a written notice sent to the Investor by the Company
stating the Put Amount in Shares that the Company intends to sell to the
Investor pursuant to the terms of the Agreement and stating the current number
of Shares issued and outstanding on such date.

“Put Notice Date” shall mean the Trading Day on which the Investor receives a
Put Notice, determined as follows: a Put Notice shall be deemed delivered on (a)
the Trading Day it is received by facsimile or otherwise by the Investor if such
notice is received prior to 9:30 am Eastern Time, or (b) the immediately
succeeding Trading Day if it is received by facsimile or otherwise after 9:30 am
Eastern Time on a Trading Day. No Put Notice may be deemed delivered on a day
that is not a Trading Day.

“Put Restriction” shall mean the days between the beginning of the Pricing
Period and Closing Date for a particular Put Notice. During this time, the
Company shall not be entitled to deliver another Put Notice.

3

 

 

“Registration Rights Agreement” shall have the meaning set forth in the
recitals.

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the resale of the Securities issuable hereunder by
the Investor, in the manner described in such Registration Statement.

“Related Party” shall have the meaning set forth in Section 5.7.

“Resolutions” shall have the meaning set forth in Section 7.5.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“SEC Documents” shall have the meaning set forth in Section 4.6.

“Securities” shall mean the shares of Common Stock issued pursuant to the terms
of the Agreement.

“Shares” shall mean the shares of the Company’s Common Stock.

“Subsidiaries” shall have the meaning set forth in Section 4.1.

“Trading Day” shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm.

“Transaction Documents” shall mean this Agreement, the Registration Rights
Agreement between the Company and the Investor as of the date herewith, and any
other agreements between the Company and the Investor executed in conjunction
with this transaction.

“VWAP” means the volume weighted average price (the aggregate sales price of all
trades of Common Stock during a Trading Day divided by the total number of
shares of Common Stock traded during such Trading Day) of the Common Stock
during a Trading Day.

SECTION 2
PURCHASE AND SALE OF COMMON STOCK

2.1           Purchase and Sale Of Common Stock. Subject to the terms and
conditions set forth herein, the Company shall issue and sell to the Investor,
and the Investor shall purchase from the Company, up to that number of Shares
having an aggregate Purchase Price of One Million Dollars ($1,000,000).

2.2           Delivery of Put Notices. Subject to the terms and conditions of
the Transaction Documents, and from time to time during the Open Period, the
Company may, in its sole discretion, deliver a Put Notice to the Investor which
states the number of Shares that the Company intends to sell to the Investor on
a Closing Date (the “Put”). The Put Notice shall be in the form attached hereto
as Exhibit B and incorporated herein by reference. The maximum number of Shares
that the Company shall be entitled to Put to the Investor per any applicable Put
Notice (the “Put Amount”) shall not exceed the lesser of (i) 200% of the average
daily trading volume of Company’s common stock on the five Trading Days prior to
the date the Put Notice is received by Investor and (ii) 120% of any previous
Put Amount during the Open Period (or for the first Put Notice, 9,000,000
shares). Notwithstanding the preceding sentence, the Put Amount cannot exceed
4.99% of the outstanding shares of the Company. During the Open Period, the
Company shall not be entitled to submit a Put Notice until after the previous
Closing has been completed.



4

 



2.3           Conditions to Investor’s Obligation To Purchase Shares.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be entitled to deliver a Put Notice and the Investor shall not be obligated
to purchase any Shares at a Closing unless each of the following conditions are
satisfied:

(a)            a Registration Statement shall have been declared effective and
shall remain effective and available for the resale of all the Registrable
Securities (as defined in the Registration Rights Agreement) at all times until
the Closing with respect to the subject Put Notice;

(b)           at all times during the period beginning on the related Put Notice
Date and ending on and including the related Closing Date, the Common Stock (i)
shall have been listed or quoted for trading on the Principal Market, (ii) shall
not have been suspended from trading thereon, and (iii) the Company shall not
have been notified of any pending or threatened proceeding or other action to
suspend the trading of the Common Stock;

(c)            the Company has complied with its obligations and is otherwise
not in breach of or in default under, this Agreement, the Registration Rights
Agreement or any other agreement executed in connection herewith which has not
been cured prior to delivery of the Investor’s Put Notice Date;

(d)           no injunction shall have been issued and remain in force, or
action commenced by a governmental authority which has not been stayed or
abandoned, prohibiting the purchase or the issuance of the Securities; and

(e)            the issuance of the Securities will not violate any shareholder
approval requirements of the Principal Market.

If any of the events described in clauses (a) through (e) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the Put
Amount of Common Stock set forth in the applicable Put Notice.

2.4           Mechanics Of Purchase Of Shares By Investor. Subject to the
satisfaction of the conditions set forth in Sections 2.5, 7 and 8 of this
Agreement, the closing of the purchase by the Investor of Shares (a “Closing”)
shall occur on the date which is the sixth (6) Trading Day following the
applicable Put Notice Date (each a “Closing Date”). Upon each such Closing Date,
the Company shall use all commercially reasonable efforts to cause its transfer
agent to electronically transmit the Securities by crediting the account of the
Investor’s prime broker (as specified by the Investor within a time reasonably
in advance of the Investor’s notice) with DTC through its Deposit Withdrawal
Agent Commission (“DWAC”) system. Within one business day after receipt of the
Securities, the Investor shall deliver to the Company the Purchase Price to be
paid for such shares, determined as set forth in Section 2.5. Notwithstanding
the preceding sentence, to the extent that the Purchase Price for any particular
Put would exceed $65,000, then the amount over $65,000 may be paid by the
Investor within 10 Trading Days after Investor’s receipt of the Securities.



5

 

 

2.5           Purchase Price. The Purchase Price for the Securities for each Put
shall be the Put Amount multiplied by seventy percent (75%) of the lowest
individual daily VWAP of the Common Stock during the Pricing Period less six
hundred fifty dollars ($650.00).

2.6           Overall limit on common stock issuable. Notwithstanding anything
contained herein to the contrary, if during the Open Period the Company becomes
listed on an exchange that limits the number of shares of Common Stock that may
be issued without shareholder approval, then the number of Shares issuable by
the Company and purchasable by the Investor, shall not exceed that number of the
shares of Common Stock that may be issuable without shareholder approval (the
“Maximum Common Stock Issuance”). If such issuance of shares of Common Stock
could cause a delisting on the Principal Market, then the Maximum Common Stock
Issuance shall first be approved by the Company’s shareholders in accordance
with applicable law and the By-laws and the Articles of Incorporation of the
Company, if such issuance of shares of Common Stock could cause a delisting on
the Principal Market. The parties understand and agree that the Company’s
failure to seek or obtain such shareholder approval shall in no way adversely
affect the validity and due authorization of the issuance and sale of Securities
or the Investor’s obligation in accordance with the terms and conditions hereof
to purchase a number of Shares in the aggregate up to the Maximum Common Stock
Issuance limitation, and that such approval pertains only to the applicability
of the Maximum Common Stock Issuance limitation provided in this Section 2.6.

2.7           Failure to Deliver Shares. If after one Trading Day following any
Closing Date, the Company has failed to deliver any Securities pursuant to this
Agreement (and such failure is not caused by the Investor), then the Pricing
Period for such Put Notice shall be extended from the fifth Trading Day
following a Put Notice until the date which is the Trading Day immediately prior
to the date which the Securities are actually received by the Investor.

2.8           Limitation On Amount Of Ownership. Notwithstanding anything to the
contrary in this Agreement, in no event shall the Investor be entitled to
purchase that number of Shares, which when added to the sum of the number of
shares of Common Stock beneficially owned (as such term is defined under Section
13(d) and Rule 13d-3 of the 1934 Act), by the Investor, would exceed 4.99% of
the number of shares of Common Stock outstanding on the Closing Date, as
determined in accordance with Rule 13d-1(j) of the 1934 Act.

SECTION 3
INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

The Investor represents and warrants to the Company, and covenants, that:

3.1           Sophisticated Investor. The Investor has, by reason of its
business and financial experience, such knowledge, sophistication and experience
in financial and business matters and in making investment decisions of this
type that it is capable of (i) evaluating the merits and risks of an investment
in the Securities and making an informed investment decision; (ii) protecting
its own interest; and (iii) bearing the economic risk of such investment for an
indefinite period of time.



6

 

 

3.2           Authorization; Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and is a
valid and binding agreement of the Investor enforceable against the Investor in
accordance with its terms, subject to enforceability to general principles of
equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

3.3           Section 9 of the 1934 Act. During the term of this Agreement, the
Investor will comply with the provisions of Section 9 of the 1934 Act, and the
rules promulgated thereunder, with respect to transactions involving the Common
Stock. The Investor agrees not to sell the Company’s stock short, either
directly or indirectly through its affiliates, principals or advisors, during
the term of this Agreement.

3.4           Accredited Investor. Investor is an “Accredited Investor” as that
term is defined in Rule 501(a) of Regulation D of the 1933 Act.

3.5           No conflicts. The execution, delivery and performance of the
Transaction Documents by the Investor and the consummation by the Investor of
the transactions contemplated hereby and thereby will not result in a violation
of operating agreement or other organizational documents of the Investor.

3.6           Opportunity to Discuss. The Investor has received all materials
relating to the Company’s business, finance and operations which it has
requested. The Investor has had an opportunity to discuss the business,
management and financial affairs of the Company with the Company’s management.

3.7           Investment Purposes. The Investor is purchasing the Securities for
its own account for investment purposes and not with a view towards distribution
and agrees to resell or otherwise dispose of the Securities solely in accordance
with the registration provisions of the 1933 Act (or pursuant to an exemption
from such registration provisions).

3.8           No Registration as a Dealer. The Investor is not and will not be
required to be registered as a “dealer” under the 1934 Act, either as a result
of its execution and performance of its obligations under this Agreement or
otherwise.

3.9           Good Standing. The Investor is a limited liability company, duly
organized, validly existing and in good standing in the State of California.

3.10        Tax Liabilities. The Investor understands that it is liable for its
own tax liabilities.

3.11        Regulation M. The Investor will comply with Regulation M under the
1934 Act, if applicable.

7

 

3.12        No short sales. No short sales shall be permitted by the Investor or
its affiliates during the period commencing on the Execution Date and continuing
through the termination of this Agreement.

SECTION 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Schedules attached hereto, or as disclosed on the
Company’s SEC Documents, the Company represents and warrants to the Investor
that:

4.1           Organization and Qualification. The Company is a corporation duly
organized and validly existing in good standing under the laws of the State of
Nevada, and has the requisite corporate power and authorization to own its
properties and to carry on its business as now being conducted. Both the Company
and the companies it owns or controls (“Subsidiaries”) are duly qualified to do
business and are in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect ” means a change, event,
circumstance, effect or state of facts that has had or is reasonably likely to
have, a material adverse effect on the business, properties, assets, operations,
results of operations, financial condition or prospects of the Company and its
Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.

4.2           Authorization; Enforcement; Compliance with Other Instruments.

(a)            The Company has the requisite corporate power and authority to
enter into and perform this Investment Agreement and the Registration Rights
Agreement (collectively, the “Transaction Documents”), and to issue the
Securities in accordance with the terms hereof and thereof.

(b)           The execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation the issuance of the Securities pursuant to
this Agreement, have been duly and validly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors, or its shareholders.

(c)            The Transaction Documents have been duly and validly executed and
delivered by the Company.

(d)           The Transaction Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

8

 

4.3           Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of, Five billion (5,000,000,000) shares of the
Common Stock, par value $0.001 per share, of which as of the date hereof, there
are at least 410,088,169 shares issued and outstanding. All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and nonassessable.

 Except as disclosed in the Company’s publicly available filings with the SEC:

(a)            no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company;

(b)           there are no outstanding debt securities;

(c)            there are no outstanding shares of capital stock, options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries;

(d)           there are no agreements or arrangements under which the Company or
any of its Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act (except the Registration Rights Agreement);

(e)            there are no outstanding securities of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries;

(f)            there are no securities or instruments containing anti-dilution
or similar provisions that will be triggered by the issuance of the Securities
as described in this Agreement;

(g)           the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and

(h)           there is no dispute as to the classification of any shares of the
Company’s capital stock.

The Company has furnished to the Investor, or the Investor has had access
through EDGAR to, true and correct copies of the Company’s Articles of
Incorporation, as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.



9

 



4.4           Issuance of Shares. As of the Effective Date, the Company will
have reserved the amount of Shares included in the Registration Statement for
issuance pursuant to the Transaction Documents, which will have been duly
authorized and reserved (subject to adjustment pursuant to the Company’s
covenant set forth in Section 5.5 below) pursuant to this Agreement. Upon
issuance in accordance with this Agreement, the Securities will be validly
issued, fully paid for and non-assessable and free from all taxes, liens and
charges with respect to the issuance thereof. In the event the Company cannot
reserve a sufficient number of Shares for issuance pursuant to this Agreement,
the Company will use its best efforts to authorize and reserve for issuance the
number of Shares required for the Company to perform its obligations hereunder
as soon as reasonably practicable.

4.5           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Articles of Incorporation, any Certificate of Designations, Preferences
and Rights of any outstanding series of preferred stock of the Company or the
By-laws; or (ii) conflict with, or constitute a material default (or an event
which with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its Subsidiaries is a
party, or to the Company’s knowledge result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and the rules and regulations of the Principal
Market or principal securities exchange or trading market on which the Common
Stock is traded or listed) applicable to the Company or any of its Subsidiaries
or by which any property or asset of the Company or any of its Subsidiaries is
bound or affected. Neither the Company nor its Subsidiaries is in violation of
any term of, or in default under, the Articles of Incorporation, any Certificate
of Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the By-laws or their organizational charter or by-laws,
respectively, or any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
that would not individually or in the aggregate have or constitute a Material
Adverse Effect. The business of the Company and its Subsidiaries is not being
conducted, and shall not be conducted, in violation of any law, statute,
ordinance, rule, order or regulation of any governmental authority or agency,
regulatory or self-regulatory agency, or court, except for possible violations
the sanctions for which either individually or in the aggregate would not have a
Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the 1933 Act or any securities laws of any states, to the
Company’s knowledge, the Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement as outlined in the Registration Rights
Agreement between the parties) with, any court, governmental authority or
agency, regulatory or self-regulatory agency or other third party in order for
it to execute, deliver or perform any of its obligations under, or contemplated
by, the Transaction Documents in accordance with the terms hereof or thereof.
All consents, authorizations, permits, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof. The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would reasonably lead to delisting of
the Common Stock by the Principal Market in the foreseeable future.



10

 

 

4.6           SEC Documents; Financial Statements. As of the date hereof, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, and amendments thereto, being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
the Investor or its representatives, or they have had access through EDGAR to,
true and complete copies of the SEC Documents. As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC or the time they were amended, if amended, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, by a firm that is a member of the
Public Companies Accounting Oversight Board (“PCAOB”) consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 4.3 of this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. Neither the Company nor any of its Subsidiaries or
any of their officers, directors, employees or agents have provided the Investor
with any material, nonpublic information which was not publicly disclosed prior
to the date hereof and any material, nonpublic information provided to the
Investor by the Company or its Subsidiaries or any of their officers, directors,
employees or agents prior to any Closing Date shall be publicly disclosed by the
Company prior to such Closing Date.

4.7           Absence of Certain Changes. Except as otherwise set forth in the
SEC Documents, the Company does not intend to change the business operations of
the Company in any material way. The Company has not taken any steps, and does
not currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.



11

 



4.8           Absence of litigation and/or Regulatory Proceedings. Except as set
forth in the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, in which an adverse decision could have a Material
Adverse Effect.

4.9           Acknowledgment Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby and any advice
given by the Investor or any of its respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s purchase of the
Securities, and is not being relied on by the Company. The Company further
represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

4.10        No Undisclosed Events, Liabilities, Developments or Circumstances.
Except as set forth in the SEC Documents or required with respect to the
Transaction Documents, as of the date hereof, no event, liability, development
or circumstance has occurred or exists, or to the Company’s knowledge is
contemplated to occur, with respect to the Company or its Subsidiaries or their
respective business, properties, assets, prospects, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.

4.11        Employee Relations. Neither the Company nor any of its Subsidiaries
is involved in any union labor dispute nor, to the knowledge of the Company or
any of its Subsidiaries, is any such dispute threatened. Neither the Company nor
any of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that relations with their employees are
good. No executive officer (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company’s employ or
otherwise terminate such officer’s employment with the Company.

4.12        Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth in the SEC Documents, none of
the Company’s trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights necessary to conduct its business as now or as
proposed to be conducted have expired or terminated, or are expected to expire
or terminate within two (2) years from the date of this Agreement. The Company
and its Subsidiaries do not have any knowledge of any infringement by the
Company or its Subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and, except as set forth in the SEC Documents, there is no claim,
action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its Subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company and its
Subsidiaries have taken commercially reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties.



12

 



4.13        Environmental Laws. The Company and its Subsidiaries (i) are, to the
knowledge of the management and directors of the Company and its Subsidiaries,
in compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”); (ii) have, to the knowledge of the
management and directors of the Company, received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) are in compliance, to the knowledge of the
management and directors of the Company, with all terms and conditions of any
such permit, license or approval where, in each of the three (3) foregoing
cases, the failure to so comply would have, individually or in the aggregate, a
Material Adverse Effect.

4.14        Title. The Company and its Subsidiaries have good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries. Any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

4.15        Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company reasonably believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any of its Subsidiaries has
been refused any insurance coverage sought or applied for and neither the
Company nor its Subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.



13

 

 

4.16        Regulatory Permits. The Company and its Subsidiaries have in full
force and effect all certificates, approvals, authorizations and permits from
the appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.

4.17        Internal Accounting Controls. Except as otherwise set forth in the
SEC Documents, the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles by a firm with membership to the PCAOB and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company’s management has determined that the Company’s internal accounting
controls were not effective as of the date of this Agreement as further
described in the SEC Documents.

4.18        No Materially Adverse Contracts, Etc. Neither the Company nor any of
its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.

4.19        Tax Status. The Company and each of its Subsidiaries has made or
filed all United States federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.



14

 



4.20        Certain Transactions. Except as set forth in the SEC Documents filed
at least ten (10) days prior to the date hereof and except for arm’s length
transactions pursuant to which the Company makes payments in the ordinary course
of business upon terms no less favorable than the Company could obtain from
disinterested third parties and other than the grant of stock options disclosed
in the SEC Documents, none of the officers, directors, or employees of the
Company is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, such that disclosure would be required in the SEC Documents.

4.21        Dilutive Effect. The Company understands and acknowledges that the
number of shares of Common Stock issuable upon purchases pursuant to this
Agreement will increase in certain circumstances including, but not necessarily
limited to, the circumstance wherein the trading price of the Common Stock
declines during the period between the Effective Date and the end of the Open
Period. The Company’s executive officers and directors have studied and fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect on the shareholders of the
Company. The Board of Directors of the Company has concluded, in its good faith
business judgment, and with full understanding of the implications, that such
issuance is in the best interests of the Company. The Company specifically
acknowledges that, subject to such limitations as are expressly set forth in the
Transaction Documents, its obligation to issue shares of Common Stock upon
purchases pursuant to this Agreement is absolute and unconditional regardless of
the dilutive effect that such issuance may have on the ownership interests of
other shareholders of the Company.

4.22        Lock-Up. The Company shall cause its officers, insiders, directors,
and affiliates or other related parties under control of the Company, to refrain
from selling Common Stock during each Pricing Period.

4.23        No general solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Common Stock to be offered as set
forth in this Agreement.

4.24        No brokers, finders or financial advisory fees or commissions. No
brokers, finders or financial advisory fees or commissions will be payable by
the Company, its agents or Subsidiaries, with respect to the transactions
contemplated by this Agreement

4.25        FAST/ DWAC. The Company’s transfer agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”)
program and the Securities are eligible for inclusion in the FAST program.

SECTION 5
COVENANTS OF THE COMPANY

5.1           Best efforts. The Company shall use all commercially reasonable
efforts to timely satisfy each of the conditions set forth in Section 7 of this
Agreement.

5.2           Reporting status. Until one of the following occurs, the Company
shall file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status, or take an action or fail
to take any action, which would terminate its status as a reporting company
under the 1934 Act: (i) this Agreement terminates pursuant to Section 8 and the
Investor has the right to sell all of the Securities without restrictions
pursuant to Rule 144 promulgated under the 1933 Act, or such other exemption, or
(ii) the date on which the Investor has sold all the Securities and this
Agreement has been terminated pursuant to Section 8.



15

 



5.3           Use of proceeds. The Company will use the proceeds from the sale
of the Shares (excluding amounts paid by the Company for fees as set forth in
the Transaction Documents) for general corporate and working capital purposes
and acquisitions or assets, businesses or operations or for other purposes that
the Board of Directors, in its good faith deem to be in the best interest of the
Company.

5.4           Financial information. During the Open Period, the Company agrees
to make available to the Investor via EDGAR or other electronic means the
following documents and information on the forms set forth: (i) within five (5)
Trading Days after the filing thereof with the SEC, a copy of its Annual Reports
on Form 10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form
8-K and any Registration Statements or amendments filed pursuant to the 1933
Act; (ii) copies of any notices and other information made available or given to
the shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Association, unless such
information is material nonpublic information.

5.5           Reservation of Shares. The Company shall take all action necessary
to, at all times, have authorized and reserved the amount of Shares included in
the Registration Statement for issuance pursuant to the Transaction Documents.
In the event that the Company determines that it does not have a sufficient
number of authorized shares of Common Stock to reserve and keep available for
issuance as described in this Section 5.5, the Company shall use all
commercially reasonable efforts to increase the number of authorized shares of
Common Stock by seeking shareholder approval for the authorization of such
additional shares.

5.6           Listing. The Company shall promptly secure and maintain the
listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) on the Principal Market and each other national securities
exchange and automated quotation system, if any, upon which shares of Common
Stock are then listed (subject to official notice of issuance) and shall
maintain, such listing of all Registrable Securities from time to time issuable
under the terms of the Transaction Documents. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market
(excluding suspensions of not more than one (1) Trading Day resulting from
business announcements by the Company). The Company shall promptly provide to
the Investor copies of any notices it receives from the Principal Market
regarding the continued eligibility of the Common Stock for listing on such
automated quotation system or securities exchange. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 5.6.



16

 

 

5.7           Transactions with Affiliates. The Company shall not enter into,
amend, modify or supplement, or permit any Subsidiary to enter into, amend,
modify or supplement, any agreement, transaction, commitment or arrangement with
any of its or any Subsidiary’s officers, directors, persons who were officers or
directors at any time during the previous two (2) years, shareholders who
beneficially own 5% or more of the Common Stock, or Affiliates or with any
individual related by blood, marriage or adoption to any such individual or with
any entity in which any such entity or individual owns a 5% or more beneficial
interest (each a “Related Party”), except for (i) customary employment
arrangements and benefit programs on reasonable terms, (ii) any agreement,
transaction, commitment or arrangement on an arms-length basis on terms no less
favorable than terms which would have been obtainable from a disinterested third
party other than such Related Party, or (iii) any agreement, transaction,
commitment or arrangement which is approved by a majority of the disinterested
directors of the Company. For purposes hereof, any director who is also an
officer of the Company or any Subsidiary of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment or arrangement. “Affiliate” for purposes hereof means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a 5% or more equity interest in that person or entity, (ii) has 5% or
more common ownership with that person or entity, (iii) controls that person or
entity, or (iv) is under common control with that person or entity. “Control” or
“Controls” for purposes hereof means that a person or entity has the power,
directly or indirectly, to conduct or govern the policies of another person or
entity.

5.8           Filing of form 8-K. On or before the date which is four (4)
Trading Days after the Execution Date, the Company shall file a Current Report
on Form 8-K with the SEC describing the terms of the transaction contemplated by
the Transaction Documents in the form required by the 1934 Act, if such filing
is required.

5.9           Corporate existence. The Company shall use all commercially
reasonable efforts to preserve and continue the corporate existence of the
Company.

5.10        Notice of Certain Events Affecting Registration; Suspension of Right
To Make a Put. The Company shall promptly notify the Investor upon the
occurrence of any of the following events in respect of a Registration Statement
or related prospectus in respect of an offering of the Securities: (i) receipt
of any request for additional information by the SEC or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement for amendments or supplements to the Registration
Statement or related prospectus; (ii) the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Securities for sale in any jurisdiction or the initiation or notice of any
proceeding for such purpose; (iv) the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registrable Securities from time to time issuable under the terms of the
Transaction Documents. Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market (excluding suspensions of
not more than one (1) Trading Day resulting from business announcements by the
Company). The Company shall promptly provide to the Investor copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on such automated quotation system
or securities exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 5.6.

17

 

5.11        Transfer Agent, Prime Broker. Upon the Effective Date, and for so
long as the Registration Statement is effective, the Company shall deliver
instructions to its transfer agent to issue shares to the Investor that are
covered for resale by the Registration Statement, and the Company shall ensure
that upon delivery to the transfer agent of evidence of the sale of any such
Shares in accordance with the Plan of Distribution section of the then current
prospectus relating to such Registration Statement, such Shares shall be issued
to the purchaser electronically or if in certificate form, free of restrictive
legends in accordance with Section 3.11 of the Registration Rights Agreement. In
addition, upon the Effective Date and upon any Put Notice Date, Company’s legal
counsel shall, at Investor’s request, provide an opinion letter addressed to the
Company’s transfer agent and any Prime Broker of Investor’s choosing, opining as
to the availability of the sale of such Shares covered by the Registration
Statement by Investor.

5.12        Acknowledgement of terms. The Company hereby represents and warrants
to the Investor that: (i) it is voluntarily entering into this Agreement of its
own freewill, (ii) it is not entering this Agreement under economic duress,
(iii) the terms of this Agreement are reasonable and fair to the Company, and
(iv) the Company has had independent legal counsel of its own choosing review
this Agreement, advise the Company with respect to this Agreement, and represent
the Company in connection with this Agreement.

SECTION 6
CONDITIONS OF THE COMPANY’S OBLIGATION TO SELL

The obligation hereunder of the Company to issue and sell the Securities to the
Investor is further subject to the satisfaction, at or before each Closing Date,
of each of the following conditions set forth below. These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.

6.1           The Investor shall have executed this Agreement and the
Registration Rights Agreement and delivered the same to the Company.

6.2           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

SECTION 7
FURTHER CONDITIONS OF THE INVESTOR’S OBLIGATION TO PURCHASE

The obligation of the Investor hereunder to purchase Securities is subject to
the satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.

7.1           The Company shall have executed the Transaction Documents and
delivered the same to the Investor.

7.2           The Common Stock shall be authorized for quotation on the
Principal Market and trading in the Common Stock shall not have been suspended
by the Principal Market or the SEC, at any time beginning on the date hereof and
through and including the respective Closing Date (excluding suspensions of not
more than one (1) Trading Day resulting from business announcements by the
Company, provided that such suspensions occur prior to the Company’s delivery of
the Put Notice related to such Closing).



18

 



7.3           The representations and warranties of the Company shall be true
and correct as of the date when made and as of the applicable Closing Date as
though made at that time and the Company shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
on or before such Closing Date. The Investor may request an update as of such
Closing Date regarding the representation contained in Section 4.3.

7.4           The Company shall have executed and delivered to the Investor the
Securities being purchased by the Investor at each Closing.

7.5           The Board of Directors of the Company shall have adopted
resolutions consistent with Section 4.2(ii) (the “Resolutions”) and such
Resolutions shall not have been amended or rescinded prior to such Closing Date.

7.6           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

7.7           The Registration Statement shall be effective on each Closing Date
and no stop order suspending the effectiveness of the Registration statement
shall be in effect or to the Company’s knowledge shall be pending or threatened.
Furthermore, on each Closing Date (i) neither the Company nor the Investor shall
have received notice that the SEC has issued or intends to issue a stop order
with respect to such Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
SEC’s concerns have been addressed), and (ii) no other suspension of the use or
withdrawal of the effectiveness of such Registration Statement or related
prospectus shall exist.

7.8           At the time of each Closing, the Registration Statement (including
information or documents incorporated by reference therein) and any amendments
or supplements thereto shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or which would require public
disclosure or an update supplement to the prospectus.

7.9           If applicable, the shareholders of the Company shall have approved
the issuance of any Shares in excess of the Maximum Common Stock Issuance in
accordance with Section 2.6 or the Company shall have obtained appropriate
approval pursuant to the requirements of Nevada law and the Company’s Articles
of Incorporation and By-laws.

7.10        The conditions to such Closing set forth in Section 2.3 shall have
been satisfied on or before such Closing Date.

7.11        The Company shall have certified to the Investor the number of
Shares of Common Stock outstanding when a Put Notice is given to the Investor.
The Company’s delivery of a Put Notice to the Investor constitutes the Company’s
certification of the existence of the necessary number of shares of Common Stock
reserved for issuance.



19

 

 

SECTION 8
TERMINATION

8.1           This Agreement shall terminate upon any of the following events:

(a)            when the Investor has purchased an aggregate of One Million
Dollars ($1,000,000) in the Common Stock of the Company pursuant to this
Agreement;

(b)           on the date which is thirty-six (36) months after the Effective
Date;

(c)            if no Registration Statement has been declared effective by the
SEC within ten months after the Execution Date;

(d)           if at any time after the Effective Date, the Registration
Statement is no longer in effect;

(e)            the trading of the Common Stock is suspended by the SEC, the
Principal Market or FINRA for a period of two (2) consecutive Trading Days
during the Open Period; or,

(f)            the Common Stock ceases to be registered under the 1934 Act or
listed or traded on the Principal Market or the Registration Statement is no
longer effective (except as permitted hereunder).. Immediately upon the
occurrence of one of the above-described events, the Company shall send written
notice of such event to the Investor.

8.2           Any and all shares, or penalties, if any, due under this Agreement
shall be immediately payable and due upon termination of this Agreement.

SECTION 9
INDEMNIFICATION

  In consideration of the parties mutual obligations set forth in the
Transaction Documents, each of the parties (in such capacity, an “Indemnitor”)
shall defend, protect, indemnify and hold harmless the other and all of the
other party’s shareholders, officers, directors, employees, counsel, and direct
or indirect investors and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and reasonable
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (i) any misrepresentation or breach of any representation or
warranty made by the Indemnitor or any other certificate, instrument or document
contemplated hereby or thereby; (ii) any breach of any covenant, agreement or
obligation of the Indemnitor contained in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby; or (iii) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party and arising out of or resulting from the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, except
insofar as any such misrepresentation, breach or any untrue statement, alleged
untrue statement, omission or alleged omission is made in reliance upon and in
conformity with information furnished to Indemnitor which is specifically
intended for use in the preparation of any such Registration Statement,
preliminary prospectus, prospectus or amendments to the prospectus. To the
extent that the foregoing undertaking by the Indemnitor may be unenforceable for
any reason, the Indemnitor shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. The indemnity provisions contained herein shall be in
addition to any cause of action or similar rights Indemnitor may have, and any
liabilities the Indemnitor or the Indemnitees may be subject to.



20

 



SECTION 10
MISCELLANEOUS

10.1        Fees. Except as otherwise set forth below or elsewhere in the
Transaction Documents (including but not limited to Section 5 of the
Registration Rights Agreement), each party shall pay the fees and expenses of
its advisers, the accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. Any attorneys’ fees and expenses
incurred by either the Company or the Investor in connection with the
preparation, negotiation, execution and delivery of any amendments to this
Agreement or relating to the enforcement of the rights of any party, after the
occurrence of any breach of the terms of this Agreement by another party or any
default by another party in respect of the transactions contemplated hereunder,
shall be paid on demand by the party which breached the Agreement and/or
defaulted, as the case may be. The Company shall pay all stamp and other taxes
and duties levied in connection with the issuance of any Securities.

(a)            Initial Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, concurrently with the execution and
delivery of this Agreement on the Execution Date, the Company shall deliver
irrevocable instructions to its transfer agent to issue to the Investor, not
later than 4:00 p.m. (New York City time) on the second Trading Day immediately
following the Execution Date, a certificate representing the Initial Commitment
Shares in the name of the Investor or its designee (in which case such designee
name shall have been provided to the Company prior to the Execution Date). Such
certificate shall be delivered to the Investor by overnight courier at its
address set forth in Section 10.7 hereof. For the avoidance of doubt, all of the
Initial Commitment Shares shall be fully earned as of the Execution Date,
regardless of whether any Put Notices are issued by the Company or settled
hereunder. Upon issuance, the Initial Commitment Shares shall constitute
“restricted securities” as such term is defined in Rule 144(a)(3) under the
Securities Act and, subject to the provisions of subsection (d) of this Section
10.1, the certificates representing the Initial Commitment Shares shall bear the
restrictive legend set forth below in subsection (c) of this Section 10.2. The
Initial Commitment Shares shall constitute Registrable Securities and shall be
included in the Registration Statement in accordance with the terms of the
Registration Rights Agreement.

21

 

(b)           Additional Commitment Shares. Upon Effective Date, the Company
shall deliver irrevocable instructions to its transfer agent to issue to the
Investor not later than 4:00 p.m. (New York City time) on the second business
day immediately following the Effective Date, a certificate representing the
Additional Commitment Shares in the name of the Investor or its designee (in
which case such designee name shall have been provided to the Company prior to
the Effective Date). Such certificate shall be delivered to the Investor by
overnight courier at its address set forth in Section 10.7 hereof. For the
avoidance of doubt, all of the Additional Commitment Shares shall be fully
earned as of the date required for delivery above. However, notwithstanding the
preceding sentence, if the Company should terminate this Agreement prior to the
date which is 180 days after the Effective Date and such termination occurs
prior to the Company issuing any Put Notices under this Agreement, then Investor
shall agree to return the Additional Commitment Shares to the Company for
cancellation. Upon issuance, the Additional Commitment Shares shall constitute
“restricted securities” as such term is defined in Rule 144(a)(3) under the
Securities Act and shall bear the restrictive legend set forth below in
subsection (c) of this Section 10.2. The Additional Commitment Shares shall not
constitute Registrable Securities and shall not be included in the Registration
Statement in accordance with the terms of the Registration Rights Agreement.

(c)            Legends. The certificate(s) representing the Commitment Shares,
except as set forth below, shall bear a restrictive legend in substantially the
following form:

THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 



22

 

 

(d)           Removal of Legend. From and after the Effective Date, the Company
shall, no later than two Trading Days following the delivery by the Investor to
the Company or the Company’s transfer agent (with notice to the Company) of a
legended certificate representing the Initial Commitment Shares (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), as directed
by the Investor, either: (A) issue and deliver (or cause to be issued and
delivered) to the Investor a certificate representing such Commitment Shares
that is free from all restrictive and other legends or (B) cause the Company’s
transfer agent to credit the Investor’s or its designee’s account at DTC through
its Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of
Common Stock equal to the number of Initial Commitment Shares represented by the
certificate so delivered by the Investor (the date by which such certificate is
required to be delivered to the Investor or such credit is so required to be
made to the account of the Investor or its designee at DTC pursuant to the
foregoing is referred to herein as the “Required Delivery Date”). If the Company
fails on or prior to the Required Delivery Date to either (i) issue and deliver
(or cause to be issued and delivered) to the Investor a certificate representing
the Commitment Shares that is free from all restrictive and other legends or
(ii) cause the Company’s transfer agent to credit the balance account of the
Investor or its designee at DTC through its Deposit/Withdrawal at Custodian
(DWAC) system with a number of shares of Common Stock equal to the number of
Commitment Shares represented by the certificate delivered by the Investor
pursuant hereto, then, in addition to all other remedies available to the
Investor, the Company shall not be able to issue a Put Notice to Investor. In
addition, to the extent applicable or necessary, the Company shall cooperate
with Investor to provide, at Company’s expense, any legal opinions required to
sell any Commitment Shares pursuant to Rule 144 under the 1933 Act.

10.2        Law governing this agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of California without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of California or in the federal courts
located in Los Angeles County, California. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Documents by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.

10.3        Counterparts. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

23

 

10.4        Headings; Singular/Plural. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.

10.5        Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

10.6        Entire agreement; amendments. This Agreement is the final agreement
between the Company and the Investor with respect to the terms and conditions
set forth herein, and, the terms of this Agreement may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
Parties.

10.7        Notices. Any notices or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by electronic mail (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company:

 

Mind Solutions, Inc.

Attn: Kerry Driscoll

3525 Del Mar Heights Road, Suite 802

San Diego, California 92130

 

If to the Investor:

 

Premier Venture Partners, LLC

4221 Wilshire Blvd., Suite 355

Los Angeles, CA 90010

Fax: (323) 315-2273

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.

 

10.8        No assignment. This Agreement may not be assigned.

10.9        No third party beneficiaries. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, except that the Company
acknowledges that the rights of the Investor may be enforced by its general
partner.

24

 

10.10     Survival. The representations and warranties of the Company and the
Investor contained in Sections 3 and 4, the agreements and covenants set forth
in Sections 5 and 6, and the indemnification provisions set forth in Section 9,
shall survive each of the Closings and the termination of this Agreement.

10.11     Publicity. The Company and the Investor shall consult with each other
in issuing any press releases or otherwise making public statements with respect
to the transactions contemplated hereby and no party shall issue any such press
release or otherwise make any such public statement without the prior consent of
the other party, which consent shall not be unreasonably withheld or delayed,
except that no prior consent shall be required if such disclosure is required by
law, in which such case the disclosing party shall provide the other party with
prior notice of such public statement. The Investor acknowledges that this
Agreement and all or part of the Transaction Documents may be deemed to be
“material contracts” as that term is defined by Item 601(b)(10) of Regulation
S-K, and that the Company may therefore be required to file such documents as
exhibits to reports or registration statements filed under the 1933 Act or the
1934 Act. The Investor further agrees that the status of such documents and
materials as material contracts shall be determined solely by the Company, in
consultation with its counsel.

10.12     Further assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

10.13     No strict construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party, as the
parties mutually agree that each has had a full and fair opportunity to review
this Agreement and seek the advice of counsel on it.

10.14     Remedies. The Investor shall have all rights and remedies set forth in
this Agreement and the Registration Rights Agreement and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which the Investor has by law. Any person having
any rights under any provision of this Agreement shall be entitled to enforce
such rights specifically (without posting a bond or other security), to recover
damages by reason of any default or breach of any provision of this Agreement,
including the recovery of reasonable attorneys fees and costs, and to exercise
all other rights granted by law.

10.15     Payment set aside. To the extent that the Company makes a payment or
payments to the Investor hereunder or under the Registration Rights Agreement or
the Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.



25

 

 

10.16     Pricing of common stock. For purposes of this Agreement, the VWAP of
the Common Stock shall be as reported on Bloomberg, L.P., Quotestream, or other
applicable service.

SECTION 11
NON-DISCLOSURE OF NON-PUBLIC INFORMATION

The Company shall not disclose non-public information to the Investor, its
advisors, or its representatives.

Nothing in the Transaction Documents shall require or be deemed to require the
Company to disclose non-public information to the Investor or its advisors or
representatives, and the Company represents that it does not disseminate
non-public information to any investors who purchase stock in the Company in a
public offering, to money managers or to securities analysts, provided, however,
that notwithstanding anything herein to the contrary, the Company will, as
hereinabove provided, immediately notify the advisors and representatives of the
Investor and, if any, underwriters, of any event or the existence of any
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting non-public information
(whether or not requested of the Company specifically or generally during the
course of due diligence by such persons or entities), which, if not disclosed in
the prospectus included in the Registration Statement would cause such
prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading. In addition,
neither the Company or any of its Subsidiaries, nor any of their respective
directors, officers, employees or agents shall disclose any material non-public
information about the Company to the Investor, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any of its Subsidiaries, or any of their respective directors, officers,
employees and agents (as determined in the reasonable good faith judgment of the
Investor), (i) the Investor shall promptly provide written notice of such breach
to the Company and (ii) after such notice has been provided to the Company and
in addition to any other remedy provided herein or in the other Transaction
Documents, the Investor shall have the right to make a public disclosure, in the
form of a press release, public advertisement or otherwise, of such material,
non-public information without the prior approval by the Company, any of its
Subsidiaries, or any of their respective directors, officers, employees or
agents; provided that the Company shall have failed to publicly disclose such
material, non-public information within 24 hours following such demand by the
Investor. The Investor shall not have any liability to the Company, any of its
Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure.

SECTION 12
ACKNOWLEDGEMENTS OF THE PARTIES

26

 

Notwithstanding anything in this Agreement to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Investor makes no
representations or covenants that it will not engage in trading in the
securities of the Company, other than the Investor will not short the Common
Stock at any time during the Open Period; (ii) the Company shall comply with its
obligations under Section 5.8 in a timely manner; (iii) the Company has not and
shall not provide material non-public information to the Investor unless prior
thereto the Investor shall have executed a written agreement regarding the
confidentiality and use of such information; and (iv) the Company understands
and confirms that the Investor will be relying on the acknowledgements set forth
in clauses (i) through (iii) above if the Investor effects any transactions in
the securities of the Company.

(Signature page immediately follows)

 

 

 

27

 

IN WITNESS WHEREOF, the parties have caused this Equity Purchase Agreement to be
duly executed by their respective authorized representatives as of the Execution
Date.

 

“COMPANY”:

 

“INVESTOR”:

Mind Solutions, Inc.,
a Nevada corporation

By: ________________________

Name: ________________________

Title: ________________________

 

Premier Venture Partners, LLC,
a California limited liability company

By: ________________________

Name: ________________________

Title: ________________________

 

 

28

 

LIST OF EXHIBITS

Exhibit A Registration Rights Agreement

Exhibit B Put Notice

 

29

 

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

(Attached)

 

 



30

 

 

 

EXHIBIT B

FORM OF PUT NOTICE

Date: ___________

 

Premier Venture Partners, LLC
4221 Wilshire Blvd., Suite 355

Los Angeles, CA 90010

 

RE: Put Notice Number __

Dear Mr.__________,

This is to inform you that as of today, Mind Solutions, Inc., a Nevada
corporation (the “Company”), hereby elects to exercise its right pursuant to the
Investment Agreement to require Premier Venture Partners, LLC to purchase shares
of its common stock. The Company hereby certifies that:

The amount of Common Shares to be purchased: _____________.

The current number of shares of common stock issued and outstanding is:
_________________.

The number of shares currently available for issuance on the S-1 is:
_____________________.

Regards,

Mind Solutions, Inc.

By: ________________________

Name: ________________________

Title: ________________________

 



31

 

 